J-A11011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TODD ALLAN NELL                            :   No. 477 MDA 2019

               Appeal from the Order Entered February 15, 2019
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0006141-2018


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                        FILED DECEMBER 15, 2020

        The Commonwealth of Pennsylvania appeals from the order entered on

February 15, 2019, granting a motion to suppress filed by Todd Allan Nell.1

The Commonwealth claims the suppression court erred in finding the

investigating officer lacked probable cause to stop Nell for a violation of 75

Pa.C.S. § 3361, and its legal conclusions do not flow from its factual findings

as determined at the suppression hearing. After careful review, we affirm.

        The court set forth the factual history as follows:

              Officer Ryan Henry was called to the stand and he testified
        that, on August 14, 2018 at approximately 2:10 a.m., he turned
        onto Stock Street in Hanover Borough, York County. Immediately
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The Commonwealth has indicated the court’s order will terminate or
substantially handicap its prosecution in the criminal matter. See Notice of
Appeal, 3/18/2019 (Rule 311(d) Certification); Pa.R.A.P. 311(d).
J-A11011-20


     upon making this turn, Officer Henry observed oncoming
     headlights, which the officer estimated were travelling some forty
     miles per hour. Officer Henry was “pretty sure” the vehicle was
     travelling at a high rate of speed. The vehicle having passed him,
     Officer Henry noted it was making a right onto North Carlisle
     Street and Officer Henry, who would have been pointed 180
     degrees from the suspect’s initial path of travel, turned left onto
     Eichelberger Street with the intention of ending up behind the
     suspect vehicle to better gauge its speed via pacing. Having
     travelled through a series of alleys, the officer caught a glimpse
     of taillights and stated that their distance evinced in him a belief
     that the vehicle was travelling at a high rate of speed. The officer
     testified that as he arrived at and turned onto Maple Avenue, he
     observed the taillights to be some distance ahead. The officer
     observed the vehicle to go up a slight incline and to disappear.
     The officer testified that the vehicle accelerated away from an
     intersection. Officer Henry stated that the vehicle approached
     train tracks and veered to the left; however, as the road in
     question is not a divided roadway, the officer could not be sure
     that the vehicle was in the oncoming travel lane. More specifically,
     the officer testified to the following:

        It’s in the 400 block of Maple Avenue, and directly ahead of
        the vehicle there’s a set of train tracks. The [t]rain tracks
        are not -- they’re at an angle across Maple Avenue. Directly
        after the train tracks, there’s a dip, a pretty significant one.
        You’ll see on the video here it will show it, and then the
        roadway continues to a slight gradual right-hand turn, which
        if we were in daylight, you would see -- you can’t see down
        the roadway from this angle here.

         The officer, crossing the train tracks, activated his lights and
     sirens and conducted a traffic stop of the vehicle. The officer
     informed the [trial c]ourt that “[t]he speed limit on Stock Street
     is 25; the speed limit on Carlisle Street is 35; and the speed limit
     on Maple Avenue is 25 miles per hour, most of which is residential
     in all three areas.” The officer described how traffic at that hour is
     limited. The officer also opined that Hanover has pedestrians out
     at that hour, but admitted that there were none to be seen in the
     video. The officer also described how there is parking at various
     points alongside the roadways on which the pursuit occurred.

            On cross-examination, defense counsel confirmed with the
     officer that this incident occurred in defense counsel’s own

                                     -2-
J-A11011-20


     neighborhood. Defense counsel then elicited that the street
     parking on Stock Street would not have been on [Nell’s] side of
     the road. Discussing the beginning of the dashcam, the officer
     agreed with defense counsel that there were no other cars in the
     video. The officer admitted that his Affidavit of Probable Cause
     contained no allegation of [Nell] running a red light or a stop sign
     and the officer could not remember if [Nell] had properly utilized
     turn signals. The following exchange then occurred:

        Defense: And you don’t follow Eichelberger all the way up.
        You turn into I think it’s an alley there?

        Officer: There is an alley there.

        Defense: It says do not enter?

        Officer: Yes.

        Defense: Right?

        Officer: It sure does.

        Defense: And that leads you to another alley?

        Officer: Yes.

        Defense: Which leads you to another alley, and you
        eventually get back to Carlisle Street?

        Officer: Yes.

        Defense: Right?

        Officer: Yep.

     The officer also testified to the following:

        Maple Avenue is not divided, so as far as weaving, I can’t
        testify to that, but going over the train tracks, you can
        clearly see the vehicle move to the left-hand side to avoid a
        dip. The dip is clearly shown on the video because I hit it.

     Finally, [the trial court noted] that the Commonwealth conceded
     that any observations of speed in the officer’s vehicle were infirm

                                     -3-
J-A11011-20


       as they intended to make no showing regarding “certifications, the
       calibrations, and all that jazz.”

Suppression Court Opinion, 8/22/2019, at 3-6 (record citations omitted).

       On November 7, 2018, Nell was charged with driving under the influence

of alcohol or controlled substance (3rd and/or subsequent offense), driving

vehicle at an unsafe speed, driving under the influence of controlled substance

(schedule I – 3rd or subsequent offense), driving under the influence of

controlled substance (schedule I, II, or III – 3rd or subsequent offense), driving

under the influence of alcohol or controlled substance (3rd and/or subsequent

offense), and driving under the influence of alcohol or controlled substance. 2

       Nell filed a suppression motion in December of 2018. A hearing was held

on the matter on February 15, 2019. At the conclusion of the hearing, the

suppression judge explained his reasoning as follows:

              So I turn to the facts of this case, … we have the officer
       going down the road this way. [Nell] is coming this. They pass. He
       believes he’s going too fast. He’s a police officer. Certainly, police
       officers are trained to detect such [a] sort of thing, and he decides
       to put forth a pursuit.

              Instead of making a U-turn, I think the police officer was
       pretty smart, he knew where [Nell] was probably headed. He
       knew a quicker way to get there. He knows his jurisdiction, and
       he took some side streets and alleys, and the testimony was that
       it took him a while to catch up.

            I think there was some testimony about the dip in the road
       where he thought that [Nell] took that a little too fast.
____________________________________________


2 75 Pa.C.S.A. §§ 3802(a)(1), 3361,              3802(d)(1)(i),   3802(d)(1)(iii),
3802(d)(3), and 3802(b), respectively.


                                           -4-
J-A11011-20



              As I see it, those are basically the facts upon which the
       police officer testified or based his stop. I have no doubt that [the
       officer] believed [Nell] was driving too fast. I suspect that [the
       officer] did think he took it longer than it should have to catch up
       to [Nell], but looking for specific facts that support the probable
       cause stop, I do not find them present in this case, and I’m going
       to grant your motion for suppression.

             As I said, it’s an extremely close case. It is fact-specific. I
       just don’t believe there were quite enough facts there to justify
       the stop.

            Certainly, no criticism of the police officer. I think he did
       everything by the book. In my judgment, this is just not a case
       where probable cause was present for the stop.

N.T., 2/15/2019, at 34-35. The court subsequently entered an order, granting

Nell’s motion, stating “the case lack[ed] probable cause.” Order, 2/15/2019.

The Commonwealth filed this timely appeal.3

       Based on the nature of the Commonwealth’s claims, we address both

arguments together. First, the Commonwealth contends the suppression court

erred in finding the investigating officer was credible but lacked probable

cause to suspect Nell of violating Section 3361. See Appellant’s Brief, at 12.

The Commonwealth states:

       [It] presented the testimony of Officer Henry, who testified that
       [Nell] was traveling at a high rate of speed in excess of the posted
       speed limits through various potential hazards late at night when
       it was dark, including cresting a hill and crossing railroad tracks,
       and swerved towards the oncoming traffic lane to avoid a hazard
____________________________________________


3 On June 10, 2019, the trial court ordered the Commonwealth to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
The Commonwealth complied with the court’s directive. The court issued a
Pa.R.A.P. 1925(a) opinion on August 22, 2019.

                                           -5-
J-A11011-20


      in the road. Given the conditions which existed at the time, Officer
      Henry’s estimation that [Nell] was traveling at least 40 miles per
      hour, based on his ten years of experience, is sufficient to
      establish probable cause to suspect a violation of [Section] 3361.

Id., at 12.

      The Commonwealth points to the following conditions, as testified to by

Officer Henry, which it claims constitute independent bases for the stop: (1)

Nell’s estimated high rate of speed through various roadways, a majority of

which were residential; (2) the vehicle crested a hill that was described as

“some hazard;” (3) there was the potential hazard of cross traffic at different

intersections; (4) the vehicle accelerated across train tracks and there was a

dip on the other side of the roadway which Nell “kind of” avoided by going into

the oncoming traffic lane; (5) it was 2:00 a.m.; and (6) there were pedestrians

out at that time but none were seen on the video. Id., at 13.

      The Commonwealth also claims the suppression court erred by

characterizing Officer Henry’s testimony as a bald assertion that pedestrians

could have been out and about at that time in the morning. See id., at 14.

Furthermore, the Commonwealth asserts the court’s “unsupported claim that

‘the law recognizes that the pursuit of criminals is a highly competitive process

in which the reputations and egos of officers play a role’ was created out of

the whole cloth, and should have no bearing on the outcome of the instant

appeal.” Id., at 15-16.




                                      -6-
J-A11011-20


       In its second argument, the Commonwealth contends the suppression

court’s legal conclusions do not flow from its factual findings because the court

found Officer Henry “credible.” Id., at 16. It states:

       Despite the fact that the court erroneously omitted facts which
       were proven, the facts found by the suppression court, combined
       with the statement that court believed Officer Henry thought
       [Nell] was driving too fast for the conditions existing at the time,
       the logical conclusion to be drawn is that the officer possessed
       probable cause to effectuate a traffic stop.

Id. at 18. The Commonwealth further alleges the court attempted “to walk

back [its previous] findings in open court of Officer Henry’s credibility in its

[Rule] 1925(a) opinion, qualifying such a finding through post hoc limitations

thereof, calling the statement an attempt[] at mollifying a disappointed officer

and an acknowledgement that the officer believed he possessed probable

cause.” Id., at 19 (reproduced record citation and internal quotation marks

omitted).4

       As a prefatory matter, we begin with our well-settled standard of review:



____________________________________________


4 It merits mention that several times throughout its brief, the Commonwealth
references the Rule 1925(a) opinion as being crafted by or the product of the
suppression court’s chambers or law clerk. See i.e., Commonwealth’s Brief,
at 14 (“The suppression court’s clerk, after the fact, as well as the actual
court’s findings from the bench”), 15 (the “[Rule] 1925(a) Opinion crafted by
the Judge’s chambers”), 16 (“the lower court’s chambers invented a legal
concept”), and 19 (“The Court’s chambers’ attempts to walk back this finding
in its Rule 1925(a) Opinion”). We decline to delve into the Commonwealth’s
intention with these peculiar statements; nevertheless, we remind the
Commonwealth that the Honorable Michael E. Bortner presided over the
matter, including the suppression hearing, and his signature is attached to the
Rule 1925(a) opinion.

                                           -7-
J-A11011-20


      When the Commonwealth appeals from a suppression order, we
      follow a clearly defined standard of review and consider only the
      evidence from the defendant’s witnesses together with the
      evidence of the prosecution that, when read in the context of the
      entire record, remains uncontradicted. The suppression court’s
      findings of fact bind an appellate court if the record supports those
      findings. The suppression court’s conclusions of law, however, are
      not binding on an appellate court, whose duty is to determine if
      the suppression court properly applied the law to the facts.

      Our standard of review is restricted to establishing whether the
      record supports the suppression court’s factual findings; however,
      we maintain de novo review over the suppression court’s legal
      conclusions.

Commonwealth v. Menichino, 154 A.3d 797, 800 (Pa. Super. 2017), appeal

denied, 169 A.3d 1053 (Pa. 2017) (citations omitted). “It is within the

suppression court’s sole province as factfinder to pass on the credibility of

witnesses and the weight to be given their testimony.” Commonwealth v.

Bush, 166 A.3d 1278, 1282 (Pa. Super. 2017) (citation omitted).

      An officer must possess probable cause to effectuate a traffic stop based

on a suspected violation of the Motor Vehicle Code. See Commonwealth v.

Salter, 121 A.3d 987, 993 (Pa. Super. 2015). Probable cause exists “when

the facts and circumstances within the police officer’s knowledge and of which

the officer has reasonably trustworthy information are sufficient in themselves

to warrant a person of reasonable caution in the belief that an offense has

been committed.” Id., at 996-997.

      Here, Officer Henry’s reason for stopping Nell’s car was based on a

purported violation of Section 3361. Section 3361 provides:




                                      -8-
J-A11011-20


      No person shall drive a vehicle at a speed greater than is
      reasonable and prudent under the conditions and having regard
      to the actual and potential hazards then existing, nor at a speed
      greater than will permit the driver to bring his vehicle to a stop
      within the assured clear distance ahead. Consistent with the
      foregoing, every person shall drive at a safe and appropriate
      speed when approaching and crossing an intersection or railroad
      grade crossing, when approaching and going around a curve,
      when approaching a hill crest, when traveling upon any narrow or
      winding roadway and when special hazards exist with respect to
      pedestrians or other traffic or by reason of weather or highway
      conditions.

75 Pa.C.S.A. § 3361.

      In disposing of the issue in the present matter, the suppression court

relied on this Court’s decision in Commonwealth v. Minnich, 874 A.2d 1234

(Pa. Super. 2005). In Minnich, a police officer initiated a traffic stop based

on an alleged Section 3361 violation after he observed the defendant take “a

sharp bend at a very high rate of speed on an icy roadway.” Id., at 1237. The

officer could not confirm whether there was other traffic on the road at the

time, but stated that there could have been an accident by the way the

defendant was hugging the shoulder. Based on the officer’s investigation, the

defendant was charged with the summary offense of driving while under

suspension for a prior conviction of driving under the influence of alcohol.

      A district court found the defendant guilty of the suspended license

offense. The defendant subsequently appealed and filed a motion to suppress,

which the trial court denied, finding “the stop to be justified based on [the

officer]’s testimony showing a risk of causing an accident because [the

defendant] sped around a curve and, in so doing, did not have a clear view of

                                     -9-
J-A11011-20


what lay ahead.” Id. The trial court then upheld the district court’s decision,

finding the defendant guilty of the offense and sentencing him to 90 days’

incarceration.

      In affirming the trial court’s decision, a panel of this Court analyzed

precedent concerning Section 3361 and opined:

      In a ... case that addressed ... Section 3361, the Commonwealth
      did not offer proof of actual or estimated speed, but a police officer
      testified to observing the defendant-driver “traveling at an
      extreme rate of speed.” Commonwealth v. Heberling, 451 Pa.
      Super. 119, 678 A.2d 794 ([Pa. Super]. 1996). In response to a
      claim that the evidence was insufficient to support the conviction,
      the panel reiterated that the actual speed is irrelevant to a
      Section 3361 inquiry. Rather, the focus is on the
      surrounding circumstances, including “the amount of
      traffic, pedestrian travel and weather conditions, ... the
      nature of the roadway itself (e.g., whether four-lane,
      interstate, or rural; flat and wide, or narrow and winding
      over hilly terrain; smooth-surfaced, or full of potholes;
      clear, or under construction with abrupt lane shifts.)” Id. at
      796. Based on the police officer’s testimony that the defendant
      was approaching an intersection and a hill crest at an extreme
      rate of speed, we upheld the trial court’s judgment of sentence,
      even though weather conditions were clear and normal and no
      other traffic was affected nor were any pedestrians at risk. See
      id. at 795, 797.

            Similarly, in Commonwealth v. Johnson, 2004 PA Super
      80, 846 A.2d 161 (Pa. Super. 2004), there was no evidence
      presented of a precise speed. Nevertheless, we concluded that the
      defendant operated his vehicle at an unsafe speed based on “the
      evidence adduced at the scene of the accident, including the fact
      that the victim was struck with great force” and that the road in
      question was unlit and had a curved, ascending grade leading to
      the crest of a hill. Id. at 165-66.

            In Commonwealth v. Butler, 2004 PA Super 294, 856
      A.2d 131 (Pa. Super. 2004), we determined that an officer did
      have probable cause to stop a defendant’s vehicle for violating the
      Vehicle Code based on the reasonable belief that the vehicle was

                                     - 10 -
J-A11011-20


     being operated in a careless and erratic manner at a high rate of
     speed, stating in part:

        Butler was traveling down a populated street in the City of
        Philadelphia at 1:00 in the morning in excess of the posted
        speed limit, weaving in and out of traffic. Butler even
        traversed onto the concrete median separating the
        roadway. It took Sergeant Perry about six or seven blocks
        to initially catch up with Butler’s vehicle after which Butler
        made a right turn onto Reese Street. … The initial stop was
        therefore justified.

     Id. at 135.

                                    ***

            In the case sub judice, ... [the defendant]’s single act of
     “hugging the east part of the shoulder” of the road did not provide
     a sufficient basis ... to stop him. The question remains, then,
     whether the act of speeding, at the approach to an intersection,
     when the speed is estimated by the observing officer, with no
     other traffic in the area, when the officer observes “a lot of dust
     and cinders” blowing up from the icy roadway as the vehicle
     comes around a sharp curve as it crests a hill, establishes a
     violation of the driving-vehicle-at-safe-speed statute, Section
     3361. We have carefully reviewed the record and conclude that
     the suppression court’s factual findings of the surrounding
     circumstances are sufficient for the trier of fact to have concluded
     beyond a reasonable doubt that [the defendant] was operating his
     vehicle at an unsafe speed. Accordingly, we conclude that the stop
     of [the defendant]’s vehicle was lawful, and the trial court properly
     denied [his] motion to suppress.

Minnich, 874 A.2d at 1238-1239 (emphasis added).

     Turning to the present matter, the suppression court granted Nell’s

motion based on the following:

           The officer was passed by a vehicle and he estimated its
     speed as excessive. We must note that Officer Henry was only
     “pretty sure” that [Nell] was travelling at a high rate of speed. The
     estimation of forty was suspect based upon the officer’s own
     testimony. Nonetheless, we address the estimation. In

                                    - 11 -
J-A11011-20


     Commonwealth v. McCandless, our Supreme Court determined
     that an officer’s observations that a vehicle was moving faster
     than others observed was, absent more, insufficient to form
     probable cause for speeding. 648 A.2d 309, 311 (Pa. 1994). There
     is a slight distinction in that, in McCandless, the officer, unlike
     the officer in our case, could not even provide an estimation of the
     defendant’s speed. This distinction appears meritless in light of
     Commonwealth v. Whitmyer, which describes an insufficient
     estimation of speed in light of it not having been made over the
     proscribed distance. 668 A.2d 1113, 1117-1118 (Pa. 1995)
     (superseded by statute, on other grounds, as recognized in, e.g.
     Commonwealth v. Ulman, 902 A.2d 514, 518 (Pa. Super. Ct.
     2006) (Noting that Whitmyer was decided before the reformation
     of 75 Pa.C.S.A. § 6308(b) to include the lesser reasonable
     suspicion standard)). This stated, we ask if there is anything
     additional that can be added to Officer Henry’s estimation of
     [Nell]’s speed as being forty in a twenty-five.

            Combining the testimony of Officer Henry with the dashcam
     video observed by this Court multiple times, we can state clearly
     that Officer Henry was not able to observe [Nell]’s driving for
     much of the pursuit as Officer Henry was taking a roundabout
     drive in an attempt to get behind [Nell]’s vehicle. The officer
     succeeded in doing so, but his circuitous journey through a maze
     of alleyways, to include entering the wrong way in one of those
     alleys, left him far behind [Nell]. This Court’s observation of the
     video leaves it convinced that Officer Henry’s good instincts
     regarding where [Nell] intended to drive to led the officer to end
     up behind [Nell]’s vehicle but at a disadvantageous point. Simply
     put, the officer’s circuitous journey through the alleyways gave
     [Nell] sufficient time to end up far in advance of the officer once
     the officer returned to the main roadways. No useful conclusions
     regarding [Nell]’s speed could be garnered from this portion of the
     video. We continue on with what can be observed in conjunction
     with the officer’s testimony.

           The officer noted that [Nell] swerved around some railroad
     tracks and would have been in the oncoming lane whilst
     negotiating an immediate blind turn. Of course, the officer was
     unsure whether [Nell] was actually in the oncoming lane. The
     video did not reveal, in any conclusive way, [Nell]’s vehicle
     swerving. The officer asked this Court to believe that [Nell] was in
     the opposing lane because the officer stated that he hit the dip
     that [Nell] avoided. Of note, the officer testified that, Maple

                                    - 12 -
J-A11011-20


     Avenue being undivided, he could not ascertain whether [Nell]
     was weaving, which, to at least some extent, calls into question
     his ability to discern [Nell] moving left to avoid the dip. To this,
     we add, as is attendant to all pursuits in which an officer must
     catch a suspect vehicle, the officer had to perceptibly speed in
     order to narrow the gap. Our review of the video did not reveal
     that any excessive speeding was necessitated on the part of the
     officer beyond what is typical to close the gap created by the
     officer having to maneuver into a pursuit position. Also included
     in our calculus, the defense convincingly demonstrated through
     cross-examination that [Nell] did not threaten any parked
     vehicles. And by the officer’s own admission, no persons were
     observed to have been imperiled by [Nell]’s driving. The officer
     simply made a bald assertion that at 2:00 a.m. there could have
     been persons out and about. The totality of the Commonwealth’s
     presentation of evidence did not convince this Court that probable
     cause existed. Each piece of evidence that might have added to
     the totality of the circumstances was counterbalanced by some
     fact militating against drawing the conclusion that the
     Commonwealth asked this Court to make.

            To the extent that this Commonwealth stands upon the
     officer’s testimony, an officer’s recounting of a vehicle pursuit that
     contains repeated assertions that the vehicle was travelling at a
     high rate of speed does not settle the issue as to whether the
     vehicle was actually travelling at a high rate of speed. To recycle
     a familiar legal concept, the law recognizes that the pursuit of
     criminals is a highly competitive process in which the reputations
     and egos of officers play a role. It is for a reviewing court to divine,
     as best as possible, whether the officer’s observations were
     credible. For the foregoing reasons, we did not reach the same
     conclusions as the officer. And this brings us to the
     Commonwealth’s complaint that our decision stands in contrast to
     our statements regarding, e.g. the officer doing things by the
     books. We would respond that rarely is anyone totally credible or
     incredible. Our attempts at mollifying a disappointed officer were
     simply an acknowledgment that the officer believed he possessed
     probable cause. This, of course, is not the standard. Were it,
     suppression hearings would be reduced to rubber-stamping the
     officer’s evaluation. The Commonwealth is shrewd to identify our
     compliments to the officer as evidence of our supposed conclusion
     that everything he recounted was credible. Nonetheless, while we
     do not believe that the officer misrepresented anything, we
     believe it is clear from the transcript that we did not believe the

                                     - 13 -
J-A11011-20


          facts supported the officer’s conclusions vis-à-vis probable cause
          to perform a traffic stop for speeding.

Suppression Court Opinion, 8/22/2019, at 7-11 (italics in original).

          After careful review of the certified record, including the dashcam video,

we cannot find error in the suppression court’s disposition in this matter. We

recognize, as did the suppression court, that this is a close case based on a

unique set of circumstances. There is no dispute that Officer Henry was an

experienced       law   enforcement     officer.   His   testimony,   offered   at   the

suppression hearing, established that: (1) he was “pretty certain” Nell was

traveling at high rate of speed when they passed each other;5 (2) Officer

Henry made the decision to catch up to Nell’s vehicle by turning down a street

and then traveling by way of alleyways so he was not directly behind Nell for

several blocks and as a result, Nell was “pretty good distance” ahead for much

of the pursuit;6 (3) the officer observed Nell’s vehicle go up a “slight incline”

and then disappeared on the other side;7 (4) at one point, the officer observed

Nell’s vehicle approach a set of train tracks and veer to the left side of the

road, but “the road [was] not a divided roadway, so [the officer could not] be



____________________________________________


5   N.T., 2/15/2019, at 4.

6   Id., at 5.

7   Id.




                                          - 14 -
J-A11011-20


100 percent certain that it was the oncoming travel lane;” 8 and (5) the incident

took place in a residential area at 2:00 a.m. where traffic is limited, but there

are “pedestrians that [were] out at that time, although none are seen in the

video.”9

        Furthermore, when asked about parking, Officer Henry stated:

              On Stock Street there is -- before he got to Eichelberger
        Street, there is parking on the right-hand side and left, which
        would be his right and my left.

               There’s parking on his right as he’s approaching. As he
        crossed Eichelberger Street, there is parking in the first block but
        on the right-hand side. The roadway at that point does become
        divided by a yellow line. Although the roadway doesn’t shrink in
        size, it becomes [a] bottle neck, and unfortunately, you can’t see
        it on the [video] because the car is parked on the right and the
        addition of two lanes it’s kind of a tight fit there.

N.T., 2/15/2019, at 17. However, on cross-examination, the officer

acknowledged that there were no parked cars on Stock Street on Nell’s side

of the lane, and there were no other cars in the video, so it was only in this

one block did the officer observe Nell pass parked cars. Id., at 18, 21-22.

        Based on the totality of the circumstances, we agree with the

suppression court that Officer Henry did not articulate specific facts to




____________________________________________


8   Id., at 6.

9   Id., at 16.



                                          - 15 -
J-A11011-20


establish probable cause to effectuate a traffic stop wherein Nell was traveling

at a speed in violation of Section 3361.10

       Moreover, the Commonwealth’s argument does not persuade us

otherwise. To the extent the Commonwealth focuses on the officer’s

estimation of Nell’s speed, we reiterate that the actual speed is irrelevant to

a Section 3361 inquiry, and that an officer’s observations that a vehicle was

moving faster than others observed is, without more, insufficient to form

probable cause for speeding. See Minnich, 874 A.2d at 1238, and

McCandless, 648 A.2d at 311. Due to the lack of specific, articulable, and

objective facts in the record demonstrating “the surrounding conditions” to

support the officer’s estimation, the Commonwealth has failed to establish

that Nell was driving at unsafe speed. Minnich, 874 A.2d at 1238.11

____________________________________________


10 Notably, while Officer Henry testified he purportedly observed Nell to have
been in the oncoming traffic lane as he veered to avoid a dip in the road, the
officer did not charge him with failing to drive on the right side of the road
under 75 Pa.C.S.A. § 3301(a). Likewise, he did not testify that he observed
Nell fail to stop at intersection with a stop sign pursuant to 75 Pa.C.S.A. §
3323.

11  It merits mention the Commonwealth relies on Heberling, supra, to
support its argument that Officer Henry possessed probable cause to stop Nell
based on the surrounding conditions. See Appellant’s Brief, at 15. We find
that Heberling is distinguishable from the present matter. In Heberling, the
officer observed the defendant approaching an intersection and a hill crest at
an extreme rate of speed. A panel of this Court upheld his conviction even
though the weather conditions were clear, no other traffic was affected, and
no pedestrians were at risk. Whereas, here, the officer was only “pretty sure”
that Nell was travelling at a high rate of speed, and there was a mere mention
of a slight incline.



                                          - 16 -
J-A11011-20


       Furthermore, much of the Commonwealth’s argument asks us to look at

the evidence in a light most favorable to it. We reiterate that our standard of

review concerning the grant of a suppression motion is to “consider only the

evidence from the defendant’s witnesses together with the evidence of the

prosecution that, when read in the context of the entire record, remains

uncontradicted.” Menichino, 154 A.3d at 800. As our review of the facts

presented at the suppression hearing demonstrates, we have complied with

our standard, and because the record supports the suppression court’s

findings and legal conclusions, we will not disturb its ruling. See id.

       Lastly, as to the Commonwealth’s second argument, it conflates a

credibility determination with a finding of probable cause, which are two

distinct determinations. While a court may find an officer was credible in his

investigation, that does necessarily not equate to a finding of probable cause.

Here, the court found that despite the officer’s credible observations, the

Commonwealth did not meet its burden in establishing that he possessed


____________________________________________




      Likewise, Minnich, Johnson, and Butler are also distinct from the
matter at hand. In Minnich, the officer observed the defendant take a sharp
bend at a very high rate of speed on an icy roadway, and there was a lot of
dust and cinders blowing up from the vehicle’s path. In Johnson, while there
was no evidence of the exact speed, the defendant caused an accident which
caused the victim to be struck with great force, and there evidence that the
road was unlit and involved a curved hill. In Butler, the defendant was
traveling down populated streets in Philadelphia, weaving in and out of traffic,
and drove on the median. Here, on the other hand, the facts do not involve
conditions that were similar, such any icy roadway, an accident, or congested
streets.

                                          - 17 -
J-A11011-20


probable cause to stop Nell’s vehicle based on a Section 3361 violation.

Further, the Commonwealth misconstrues the court’s findings at the

suppression hearing and its statements in its Rule 1925(a) opinion. A review

of the transcript and opinion reveal that the court was not contradicting itself;

rather, in the opinion, the court was merely extrapolating on its findings at

the hearing. Therefore, we conclude the Commonwealth’s issues do not merit

relief. Accordingly, the court did not err in granting Nell’s motion to suppress.

      Order affirmed.

      President Judge Emeritus Stevens joins the memorandum.

      Judge McLaughlin files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2020




                                     - 18 -